Citation Nr: 9907577
Decision Date: 06/15/99	Archive Date: 08/06/99

DOCKET NO. 89-28 771               DATE 
(CORRECTED REMAND)

On appeal from the Department of Veterans Affairs Regional Office
in Washington, DC

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for the cause of the
veteran's death.

REPRESENTATION 

Appellant represented by: Keith D. Snyder, Attorney 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to July 1963.

In October 1987, the Board of Veterans' Appeals (Board) denied
service connection for the cause of the veteran's death.

This case is before the Board on appeal from a February 1989 rating
decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Washington, D.C. A hearing was held at the Board in May
1990.

In June 1990, the Board denied the appellant's claim for service
connection for the cause of the veteran's death on the basis that
the evidence received since October 1987 did not establish a new
factual basis warranting such benefit. Thereafter, the appellant
filed an appeal with the United States Court of Appeals for
Veterans Claims (Court). In October 1993, the Court vacated the
June 1990 Board decision and remanded the appellant's related claim
to the Board.

In April 1995, another personal hearing was held at the Board.
Thereafter, in December 1995, the Court, in accordance with its
intervening holding in Cleary v. Brown, 8 Vet. App. 305 (1995),
terminated its retention of jurisdiction over the appellant's
appeal, and informed the appellant that, relative to any new
decision by the Board, she must timely file a new Notice of Appeal
in order to obtain review by the Court of such final Board
decision. [redacted].

2 -

2. If the benefit sought on appeal is not granted to the
appellant's satisfaction, or if she expresses disagreement
pertaining to any other matter, to include the RO's disposition of
the above-addressed claim for service connection for heart disease,
for the purpose of accrued benefits, both she and her
representative should be provided with an appropriate Supplemental
Statement of the Case. The appellant should be provided appropriate
notice of the requirements to perfect an appeal with respect to any
issue(s) addressed therein which does not appear on the title page
of this decision.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusion, either legal or factual,
as to the ultimate outcome warranted. No action is required of the
appellant unless she is otherwise notified.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 1 01 (West
Supp. 1998) (Historical and Statutory

- 4 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
PartIV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

5 -

Citation Nr: 9907577  
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  89-28 771 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.



REPRESENTATION

Appellant represented by:Keith D. Snyder, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1963.   

In October 1987, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  

This case is before the Board on appeal from a February 1989 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.  A hearing was held 
at the Board in May 1990.  

In June 1990, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death on 
the basis that the evidence received since October 1987 did 
not establish a new factual basis warranting such benefit.  
Thereafter, the appellant filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1993, the Court vacated the June 1990 Board decision 
and remanded the appellant's related claim to the Board.  

In April 1995, another personal hearing was held at the 
Board.  Thereafter, in December 1995, the Court, in 
accordance with its intervening holding in Cleary v. Brown, 8 
Vet. App. 305 (1995), terminated its retention of 
jurisdiction over the appellant's appeal, and informed the 
appellant that, relative to any new decision by the Board, 
she must timely file a new Notice of Appeal in order to 
obtain review by the Court of such final Board decision.  
[redacted].   

Thereafter, the appeal was returned to the Board.


REMAND

On review of the file, the Board notes (as was observed by 
the Court in a Memorandum Decision dated in October 1993) 
that the appellant's original September 1995 Dependency and 
Indemnity Compensation claim (VA Form 21-534), in addition to 
seeking service connection for the cause of the veteran's 
death, also comprised a claim for accrued benefits.  However, 
although an autopsy performed two days after the veteran's 
death (in September 1985) noted heart disease, of which there 
is evidence in the veteran's service medical records, the RO 
has not, as of yet, adjudicated a related claim for the 
purpose of accrued benefits.  Further development to 
accomplish the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  After undertaking any indicated 
development, the RO should adjudicate the 
above-cited claim for service connection 
for heart disease, for the purpose of 
accrued benefits; and readjudicate the 
issue on appeal.  

2.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, to include the RO's disposition 
of the above-addressed claim for service 
connection for heart disease, for the 
purpose of accrued benefits, both she and 
her representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  The appellant 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue(s) addressed 
therein which does not appear on the 
title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  


           
     F. JUDGE FLOWERS
      Member, Board of Veterans' Appeals

